       Case 1:19-cv-00038-TMR Document 33           Filed 07/27/21    Page 1 of 3

UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE TIMOTHY M. REIF, JUDGE



 UNITED STATES,
                           Plaintiff,
                                                  Court No. 19-00038


              V.

CHU-CHIANG "KEVIN" HO, and
ATRIA CORPORATION,



                          Defendants.



            DEFENDANT'S MOTION TO QUASH SERVICE IN RESPONSE
            TO PLAINTIFF'S NOTICE OF SERVICE FILED JUNE 15, 2020


       Pursuant to Rules 12(b)(2) and 12(b)(5) of the Rules of the Court of International

Trade, CHU-CHIANG "KEVIN" HO ("Kevin Ho"), moves the Court for an Order quashing

service and granting his Motion to Dismiss filed on April 29, 2019.

       On May 15, 2020, the Court issued an opinion and order in this case denying

Defendant's Motion to Dismiss, in part, and quashing service of process upon the

Defendant, Kevin Ho. (Docket No. 29) The Court gave the Government 60 days from

the date of its order to "effect proper service on defendant." It went on to state that "if

service is not made on defendant within that time, the motion to dismiss for insufficient

service of process will be granted."       On the same day, the Court granted the

Government's motion to stay proceedings. (Docket 30)




                                            1
          Case 1:19-cv-00038-TMR Document 33         Filed 07/27/21     Page 2 of 3

Court No. 19-00038

         On June 15, 2020, the Government filed a Notice of Service with the Court in

which is stated that it served Kevin Ho pursuant to the Court's May 15th order. (Docket

No. 31 ). Specifically, the notice states that Government counsel sent a copy of the

summons and complaint by e-mail to Mr. Ho's counsel of record, Elon Pollack and

Kayla Owens, on May 15th and asked whether counsel would accept service on Mr.

Ho's behalf. The notice goes on to state that Ms. Owens responded by e-mail on May

18th that "Mr. Ho has authorized us to accept service on his behalf."

         These statements are not accurate. On May 15, 2020 Defendant's counsel

received an email from Government's counsel asking if Defendant's counsel would

accept service on behalf of Mr. Ho in the instant case. The summons and complaint

were not attached to that email. On May 18th, Mr. Ho's counsel informed Mr. Kanellis

that Mr. Ho had authorized counsel to accept service on his behalf. On May 22, 2020,

Defendant's counsel received an email from Government's counsel which included a

copy of the summons and complaint for Court No. 19-00102, not Court No. 19-00038 as

ordered by this Court. See Declaration of Kayla Owens. Mr. Kanellis' email did not

include an acknowledgment of service or request any other confirmation of receipt. Ms.

Owens and Mr. Pollack did not respond to the May 22"d email. On July 27, 2021, the

Government acknowledged that it did not serve Mr. Ho in this case as ordered by the

Court.

II

II

II

II


                                            2
          Case 1:19-cv-00038-TMR Document 33       Filed 07/27/21   Page 3 of 3

Court No. 19-00038


      Based on these facts, Mr. Ho has not been served properly in this case in

accordance with the Court's Order of May 15, 2020. Therefore, Mr. Ho requests that

the Court grant Defendant's Motion to Dismiss for insufficient service of process in this

matter.


Dated: July 27, 2021                     Respectfully submitted,



                                             Isl Elon A. Pollack
                                         Elon A. Pollack, Esq.
                                         Kayla Owens, Esq.
                                         Stein Shostak Shostak Pollack & O'Hara
                                         865 S. Figueroa Street, Suite 1388
                                         Los Angeles, CA 90017
                                         Phone: (213) 630-8888
                                         Fax: (213) 630-8890
                                         E-Mail: elon@steinshostak.com
                                                  kowens@steinshostak.com
                                         Attorneys for Chu-Chiang Kevin Ho




                                            3
